Citation Nr: 1733427	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for service-connected bilateral hearing loss.

2. Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

4. Entitlement to a compensable rating for status post, thoracic aortic aneurysm repair (formerly evaluated as thoracic aortic aneurysm) associated with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 through July 1970 and from March 1971 through July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Board remanded the issues of an increased rating for bilateral hearing loss and service connection for coronary artery disease and erectile dysfunction for further development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in an February 2017 travel board hearing.  A transcript is of record.

The issue of entitlement to a compensable rating for status post, thoracic aortic aneurysm repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Audiometric testing for the right ear has shown average pure tone thresholds of 46-63 decibels with speech recognition scores of 88-86 percent, resulting in Level II and Level III hearing impairment.

2. Audiometric testing for the left ear has shown average pure tone thresholds of 25-53 decibels with speech recognition scores of 92-88 percent, resulting in Level I and Level II hearing impairment.

3. Coronary artery disease was not demonstrated to a compensable degree within one year of discharge from service, and the most probative evidence of record does not show coronary artery disease to be etiologically related to a disease, injury, or event in service, to include as secondary to the Veteran's service-connected hypertension.  There is no persuasive evidence he was exposed to herbicides during service.

4. The most probative evidence of record does not show erectile dysfunction to be etiologically related to a disease, injury, or event in service, including as secondary to the Veteran's service-connected hypertension.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85; Diagnostic Code 6100 (2016).

2. The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.1, 4.3, 4.27, 4.85, Diagnostic Code 6100) were initially provided to the Veteran in the 2010 and 2014 Statements of the Case and again in the 2015 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Subsequent to the last Supplemental Statement of the Case in August 2015, the Veteran submitted a statement in support of his claims, along with a waiver of RO consideration. See also, 2017 Board hearing transcript.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I. Increased Rating

The Veteran asserts his hearing loss is worse than what is demonstrated by a noncompensable rating.

The Veteran was afforded a VA examination to evaluate his hearing loss in September 2010. Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
25
25
35
65
70
46
LEFT
25
20
15
20
45
25

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 88 percent and 92 percent in the right and left ears, respectively.

Application of 38 C.F.R. § 4.85 Table VI to the September 2010 measurements result in assignment of Roman Numeral II in the right ear and Roman Numeral I in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

In October 2016, the Veteran was afforded a VA examination to assess his service connection claim for tinnitus.  Audiometric testing was conducted at that examination.  The results of puretone threshold testing were the following:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
45
45
60
70
75
63
LEFT
50
45
50
50
65
53

His controlled speech discrimination test (Maryland CNC) showed scores of 86 percent in the right ear and 88 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI to the October 2016 measurements result in assignment of Roman Numeral III for the right ear and Roman Numeral II for the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The results of both VA examinations show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Thus, the Board finds that a compensable rating for bilateral hearing loss, on a schedular basis must be denied.  There has been no suggestion in the evidence that an extraschedular evaluation should be considered.

II. Service Connection

Coronary Artery Disease

The Veteran claims his coronary artery disease is related to Agent Orange exposure while in service.  Alternatively, he asserts his coronary artery disease is secondary to his service-connected hypertension.

Service treatment records show the Veteran complained of chest pains several times while in service; however, all EKGs and chest x-rays were normal.  The record does not indicate the Veteran complained of chest pain prior to his diagnosis of coronary artery disease in August 2005, despite being routinely monitored beginning in approximately 1999.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of coronary artery disease or sought ongoing treatment prior 1999, 11 years after separating from service.

The Veteran asserts his coronary artery disease was caused by exposure to Agent Orange while stationed in South Korea.  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a claimant can show, in pertinent part, that he served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, "operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv).

The Veteran was stationed at Camp Page, South Korea, from March 1968 through April 1969, which he admits was 50 miles from the DMZ.  A response from the Department of Defense indicated the Veteran's unit completed numerous construction projects at Camp Page and at the company's ammunition storage area at Camp McCullough near Chunchon.  The unit was documented to have spent a major portion of their time in the field; however "the histories do not document the use, storage, spraying, or transportation of herbicides."  Accordingly, the Veteran is not entitled to the presumption of exposure to Agent Orange as the Department of Defense has not determined that his unit operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange pursuant to 38 C.F.R. § 3.307 (a)(6)(iii), he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.

The Veteran asserts his mission was classified as top secret and thus his trips to the DMZ were not documented, although he stated the mission has since been declassified.  In support of his claim, he submitted an article composed by Vietnam Veterans of America which stated "[u]nits in the area during the period of use of herbicide include: . . . Field Artillery, Signal, and Engineer troops were supplied as support personnel as required."  The Veteran's military personnel record notes he held a top secret security clearance, although it is unclear during what time period he held the clearance.  Further, the Veteran claimed in a September 2010 letter that Agent Orange was stored at Camp Page due to its proximity to the DMZ and he hand sprayed herbicides on nuclear storage facilities to keep the weeds controlled.

There is no objective evidence to substantiate the Veteran's claims that he was exposed to herbicides while on active duty in South Korea.  His military personnel file does not contain any record of trips to the DMZ, despite the mission being declassified.  The Department of Defense found no record that his unit used, stored, sprayed, or transported herbicides, refuting the Veteran's claim that herbicides were used to keep weeds off the ammunition storage facilities.  The Board notes the article submitted by the Veteran, but does not find it holds any probative evidentiary value.  The article merely states that Field Artillery, Signal, and Engineer troops were supplied as support personnel to the DMZ; it does not provide any evidence that the Veteran himself was supplied as support personnel to the DMZ.

Based on the totality of the evidence, the Board finds that the Veteran was not exposed to the herbicide Agent Orange in service, either on a presumptive or direct basis.

Finally, the Veteran claims his coronary artery disease is secondary to his service-connected hypertension.

A June 1999 VA treatment record noted the Veteran had several risk factors for coronary artery disease.  It was recommended he quit smoking, exercise regularly, and lose weight.  The Veteran was afforded a VA examination to determine the etiology of his coronary artery disease in July 2009.  The examiner opined it was less likely than not that the Veteran's coronary artery disease was related to his hypertension because the Veteran had multiple risk factors including heavy smoking, hyperlipidemia, obesity, and a family history of coronary artery disease.

The Veteran was diagnosed with coronary artery disease in August 2005.  At the time, it was noted he had several risk factors for coronary artery disease, with emphasis on his strong family history.  No doctor has attributed the Veteran's coronary artery disease to his hypertension.  The Veteran's medical records reflect he was consistently instructed to quit smoking and lose weight, while significant emphasis was placed on his extensive family history of deaths from coronary artery disease.  At his Board hearing, the Veteran testified that his doctors have told him his coronary artery disease was "progressive" and due to "too much rough living."  See Hearing Transcript page 9.  As such, there is no evidence indicating the Veteran's coronary artery disease is possibly etiologically linked to his service-connected hypertension.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the totality of the evidence, the Board finds that the Veteran's coronary artery disease is neither the result of exposure to Agent Orange, either on a presumptive or direct basis, nor secondary to his service-connected hypertension.  Therefore, service connection for coronary artery disease is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran claims that his erectile dysfunction is secondary to his service-connected hypertension.  Specifically, he claims that the medications he has been on to control his hypertension caused his erectile dysfunction.

A February 1998 VA treatment record noted the Veteran had been suffering from impotence and was on testosterone injections.  In August 1998, a medical record noted he had stopped testosterone injections and began taking Viagra with good results.  A January 1999 medical record noted the Veteran's impotence improved on Viagra.  In July 2009 the Veteran was afforded a VA examination to determine the etiology of his erectile dysfunction.  The examiner opined it was impossible to determine whether the Veteran's erectile dysfunction was secondary to his hypertension without resorting to mere speculation because testing conducted during the examination showed his testosterone level was low, he had been treated with testosterone injections previously, and he had a diagnosis of hypogonadism.  VA treatment records from March 2014 noted the Veteran's latest testosterone results were normal.

There is no medical evidence attributing the Veteran's erectile dysfunction to his hypertension.  Instead, the record indicates he was treated with testosterone injections until approximately August 1998, when he was taken off testosterone and placed on medications with positive results, and he continued to have his testosterone levels monitored.

In September 2009 the Veteran submitted a statement asserting his erectile dysfunction was secondary to his hypertension.  He cited a 2008 Mayo Clinic article, which listed coronary artery disease and medications for hypertension as causes of erectile dysfunction.  The Board notes that the article neither addresses the Veteran's specific facts, nor provides medical evidence of a link between the Veteran's erectile dysfunction and hypertension, and is thus not probative evidence.  Regardless, even though erectile dysfunction can result from such medications in certain situations, the VA examiner here considered the Veteran's specific medical history and discussed other factors pertinent to developing erectile dysfunction.

Although the Veteran is competent to testify that he has erectile dysfunction, he is not competent to conclude that his disability is secondary to his service-connected hypertension.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Erectile dysfunction has many different etiologies and the Veteran is not competent to diagnose among them.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for erectile dysfunction secondary to hypertension.

As the preponderance of the evidence weighs against the Veteran's claim for service connection for erectile dysfunction, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension, is denied.


REMAND

An August 2016 rating decision reduced the Veteran's service connected status post, thoracic aortic aneurysm repair (formerly evaluated as thoracic aortic aneurysm) from a 100 percent rating to noncompensable.  In September 2016, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of that issue.  The submission of an NOD confers the Board jurisdiction over these matters.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required.  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issue of entitlement to a compensable rating for status post, thoracic aortic aneurysm repair.  This claim will be considered by the Board only if a timely appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


